            Case 7:19-cv-08576-CS Document 32 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAUL QUATINETZ, individually and on
behalf of a class

         Plaintiff,                                        Case No. 7:19-cv-8576

vs.

ECO SHIELD PEST CONTROL
NEW YORK CITY LLC and
OPTIO SOLUTIONS, LLC

         Defendants.


                                   NOTICE OF SETTLEMENT

         The parties, by and through their respective counsel, hereby inform the Court that a

settlement on a class basis has been reached in the above matter. The parties are finalizing the

documents necessary to seek the Court’s approval of the settlement and anticipate that a motion

for preliminary approval of the class settlement will be made within 60 days of this Notice of

Settlement.

Dated:           January 7, 2021

GREENBERG TRAURIG, LLP                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

/s Aaron T. Lloyd                           /s Brendan H. Little
Aaron T. Lloyd, Esq., Pro Hac Vice          Brendan H. Little, Esq.
Attorneys for Defendant Eco Shield          Attorneys for Defendant Optio Solutions, LLC
Pest Control New York City, LLC             50 Fountain Plaza, Suite 1700
2375 East Camelback Road, Suite 700         Buffalo, NY 14202
Phoenix, AZ 85016                           P: 716-853-5100
P: 602-445-8000                             F: 716-853-5199
F: 602-445-8100                             E: blittle@lippes.com
E: lloyda@gtlaw.com




                                               1
         Case 7:19-cv-08576-CS Document 32 Filed 01/07/21 Page 2 of 2




/s Shimson Wexler
Shimson Wexler, Esq.
The Law Offices of Shimson Wexler, PC
Attorneys for Plaintiff
216 West 104th Street, #129
New York, NY 10025
T: 212-760-2400
F: 917-512-6132
E: swexleresq@gmail.com

/s/ Ryan Gentile
Ryan Gentile, Esq.
Law Offices of Gus Michael Farinella, PC
110 Jericho Turnpike – Suite 100
Floral Park, NY 11001
Telephone: (212) 675-6161
Facsimile: (212) 675-4367
E-Mail: rlg@lawgmf.com
Attorney for Plaintiff




                                           2
